Title: [October 1775]
From: Adams, John
To: 



      Notes of Debates in the Continental Congress Oct. 3 i.e. 4.
      
      
       Johnson. I should be for the Resolutions about Imports and Exports, standing, till further order.
       I should be vs. giving up the Carriage. The Grower, the Farmer gets the same, let who will be the Exporter. But the Community does not. The Shipwright, Ropemaker, Hempgrower, all Shipbuilders, the Profits of the Merchant are all lost, if Foreigners are our sole Carriers, as well as Seamen, &c. I am for the Report standing, the Association standing.
       J. Rutledge. The Question is whether We shall shut our Ports entirely, or adhere to the Association. The Resolutions we come to, ought to be final.
       Lee. N. Carolina is absent. They are expected every Hour. We had better suspend a final Determination. I fear our determination to stop Trade, will not be effectual.
       Willing. N.C. promised to put themselves in the same situation with other Colonies.N. York have done the same. Our Gold is lok’d up, at present. We ought to be decisive. Interest is near and dear to Men. The Committee of Secrecy find Difficulties. Merchants dare not trade.
       Deane. Sumptuary Laws, or a Non Importation were necessary, if We had not been oppressed. A Non Exportation was attended with Difficulty. My Colony could do as well as others. We should have acquiesced in an immediate Non Export. or a partial one. Many voted for it as an Object in Terrorem. Merchants, Mechanicks, Farmers, all call for an Establishment.
       Whether We are to Trade with all Nations except Britain, Ireland and West Indies, or with one or two particular Nations, We cannot get ammunition without allowing some Exports, for The Merchant has neither Money nor Bills, and our Bills will not pass abroad.
       R. R. Livingston. We should go into a full Discussion of the Subject. Every Gentleman ought to express his Sentiments. The 1st Q. is how far we shall adhere to our Association—What advantages we gain, What Disadvantages we suffer, by it. An immediate Stoppage last year would have had a great Effect: But at that time the Country could not bear it. We are now out of Debt, nearly.
       The high Price of Grain in B. will be an advantage to the Farmer. The Price of Labour is nearly equal in Europe. The Trade will be continued and G.B. will learn to look upon America as insignificant. If We export to B. and dont import, they must pay Us in Money. Of great Importance that We should import. We employ our Ships and Seamen. We have nothing to fear but Disunion among ourselves. What will disunite us, more than the Decay of all Business. The People will feel, and will say that Congress tax them and oppress them worse than Parliament.
       Ammunition cannot be had unless We open our Ports. I am for doing away our Non Exportation Agreement entirely. I see many Advantages in leaving open the Ports, none in shutting them up. I should think the best way would be to open all our Ports. Let us declare all those Bonds illegal and void. What is to become of our Merchants, Farmers, Seamen, Tradesmen? What an Accession of Strength should We throw into the Hands of our Enemies, if We drive all our Seamen to them.
       Lee. Is it proper that Non Export. Agreement should continue. For the Interest of Americans to open our Ports to foreign Nations, that they should become our Carriers, and protect their own Vessells.
       Johnson. Never had an Idea that We should shut our Export. Agreement closer than it is at present. If We leave it as it is, We shall get Powder by Way of N. York, the lower Counties and N. Carolina. In Winter our Merchants will venture out to foreign Nations. If Parliament should order our Ships to be seized, We may begin a Force in Part to protect our own Vessells, and invite Foreigners to come here and protect their own Trade.
       J. Rutledge. We ought to postpone it, rather than not come to a decisive Resolution.
       
       Lee. We shall be prevented from exporting if B. Power can do it. We ought to stop our own Exports, and invite foreign Nations to come and export our Goods for Us.
       I am for opening our Exportations to foreigners farther than We have.
       Willing. The Gents, favorite Plan is to induce foreigners to come here. Shall We act like the Dog in the Manger, not suffer N.Y. and the lower Counties and N. Carolina to export because We cant. We may get Salt and Ammunition by those Ports. Cant be for inviting foreigners to become our Carriers. Carriage is an amazing Revenue. Holland and England have derived their maritime Power from their Carriage. The Circulation of our Paper will stop, and lose its Credit without Trade. 7 Millions of Dollars have been struck by the Continent and by the separate Colonies.
       Lee. The End of Administration will be answered by the Gentns. Plan. Jealousies and Dissensions will arise and Disunion and Division. We shall become a Rope of Sand.
       Zubly. The Q. should be whether the Export should be kept or not.
       Chace. I am for adhering to the Association and think that We ought not to determine these Questions this day. Differ from R. Livingston, our Exports are to be relaxed except as to Tobacco and Lumber. This will produce a Disunion of the Colonies. The Advantage of cultivating Tobacco is very great. The Planters would complain. Their Negro females would be useless without raising tobacco.
       That Country must grow rich that Exports more than they import. There ought not to be a partial Export to Great Britain. We affect the Revenue and the Remittance, by stopping our Exports. We have given a deadly Blow to B. and Ireland, by our Non Export. Their People must murmur, must starve. The Nation must have become Bankrupt before this day if We had ceased Exports at first. I look upon B., I. and W.I. as our Enemies, and would not trade with them, while at War.
       We cant support the War and our Taxes, without Trade. Emissions of Paper cannot continue. I dread an Emission for another Campaign. We cant stand it without Trade.
       I cant agree that N.Y., the lower Counties and N. Carolina, should carry on Trade. Upon giving a Bond, and making Oath, they may export. I am vs. these Colonies trading according to the restraining Act. It will produce Division. A few Weeks will put us all on a footing. N. York &c. are now all in Rebellion as the Ministry call it, as much as Mass. Bay.
       We must trade with foreign Nations, at the Risque indeed. But We may export our Tobacco to France, Spain or any other foreign Nation. If We treat with foreign Nations, We should send to them as well as they to Us.
       What Nation or Countries shall We trade with. Shall We go to there Ports and pay duties, and let them come here and pay none.
       To say you will trade with all the World, deserves Consideration.
       I have not absolutely discarded every Glimpse of a Hope of Reconciliation. Our Prospect is gloomy. I cant agree, that We shall not export our own Produce. We must treat with foreign Nations upon Trade. They must protect and support Us with their Fleets.
       When you once offer your Trade to foreign Nations, away with all Hopes of Reconciliation.
       E. Rutledge. Differs with all who think the Non Exportation should be broke, or that any Trade at all should be carried on.
       When a Commodity is out of Port, the Master may carry it where he pleases.
       My Colony will receive your Determination upon a general Non Export. The People will not be restless. Proposes a general Non Export, untill next Congress.
       Our People will go into Manufactures, which is a Source of Riches to a Country. We can take our Men from Agriculture, and employ them in Manufactures.
       Agriculture and Manufactures cannot be lost. Trade is precarious.
       R. R. Livingston. Not convinced by any Argument. Thinks the exception of Tobacco and Lumber, would not produce Disunion. The Colonies affected can see the Principles, and their Virtue is such that they would not be disunited.
       The Americans are their own Carriers now, chiefly. A few British Ships will be out of Employ.
       I am vs. exporting Lumber. I grant that if We trade with other Nations, some of our Vessells will be seized and some taken. Carolina is cultivated by rich Planters—not so in the northern Colonies. The Planters can bear a Loss and see the Reason of it. The northern Colonies cant bear it.
       Not in our Power to draw People from the Plough to Manufactures.
       We cant make Contracts for Powder, without opening our Ports. I am for exporting where B. will allow Us, to Britain itself. If We shut up our Ports, We drive our Sailors to Britain. The Army will be supplied, in all Events.
       Lee makes a Motion for 2 Resolutions. The Trade of Virginia and Maryland may be stopped by a very small naval Force. N. Carolina is badly off. The Northern Colonies are more fortunate.
       The Force of G.B. on the Water being exceedingly great, that of America, almost nothing—they may prevent allmost all our Trade, in our own Bottoms.
       G.B. may exert every Nerve next Year, to send 15, 20, or even 30,000 Men to come here.
       The Provisions of America, are become necessary to several Nations. France is in Distress for them. Tumults and Attempts to destroy the Grain in the Year Ear, England has turned Arable into Grass—France into Vines. Grain cant be got from Poland, nor across the Mediterranean. The Dissentions in Poland continue. Spain is at War with the Algerians, and must have Provisions. It would be much safer for them to carry our Provisions than for Us. We shall get necessary Manufactures and Money and Powder.
       This is only a temporary Expedient, at the present Time, and for a short Duration—to End when the War ends. I agree We must sell our Produce. Foreigners must come in 3 or 4 Months. The Risque We must pay, in the Price of our Produce. The Insurance must be deducted. Insurance would not be high to foreigners on account of the Novelty. It is no new Thing. The B. Cruizers will be the Danger.
      
      
       
        
   
   The debates recorded here, in the next entry, and in others farther on, took place in a committee of the whole on “the state of the trade of the thirteen Colonies,” which sat repeatedly during this session to discuss a report of a committee on American trade appointed 22 September. From time to time the committee of the whole reported recommendations for action but as late as 23 Dec. had not finished its deliberations. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:259, 268–269, 276, 291–293, 307–308, 314–315, 361–364, 455. JA’s own views on the momentous questions at issue (e.g. the problem of obtaining powder and other essential munitions, of commercial relations with foreign powers, of building a navy) do not appear in his notes of the debates, but he wrote frequently to James Warren about them while the debates were going on; see his letters of 7, 19 (bis), 20, and 28 Oct. (MHi; printed in Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:126–129, 145–147, 155–156, 166–167). Since JA took these notes hastily and never revised them, there are passages among them that remain cryptic. For example, Samuel Chase’s rambling speech appears to argue on both sides of more than one of the questions at issue.


       
       
        
   
   The ports of New York, Delaware (“the three lower Counties”), North Carolina, and Georgia had not been closed by the so-called Restraining Acts of March–April 1775 (15 Geo. 3, chs. 10, 18). But as Chase predicted in the course of this debate, they were soon to be (by the Prohibitory Act of Dec. 1775; 16 Geo. 3, ch. 5), and all the mainland colonies “put ... on a footing.” Thus much of the warm discussion in committee of the whole was irrelevant and immaterial.


       
       
        
   
   The committee agreed to and appointed, 18–19 Sept., “to contract and agree for the importation and delivery” of powder and other munitions (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:253–255).


       
       
        
   
   That is, “It is for the Interest...”


       
       
        
   
   Here supply “who holds that” or some equivalent phrase.


       
      
      

      Notes of Debates, Continued Octr. 5.
      
      
       Gadsden. I wish we may confine ourselves to one Point. Let the Point be whether We shall shut up all our Ports, and be all on a footing. The Ministry will answer their End, if We let the Custom houses be open, in N.Y., N.C., the lower Counties and Georgia. They will divide us. One Colony will envy another, and be jealous. Mankind act by their feelings. Rice sold for £3—it wont sell now for 30s. We have rich and poor there as in other Colonies. We know that the excepted Colonies dont want to take Advantage of the others.
       Zubly. Q. whether the Custom houses be stopped, and the Trade opened to all the World. The object is so great that I would not discuss it, on Horse back, riding Post haste. It requires the debate of a Week. We are lifting up a Rod—if you dont repeal the Acts, We will open our Ports.
       Nations as well as Individuals are sometimes intoxicated. It is fair to give them Notice. If We give them Warning, they will take Warning. They will send Ships out. Whether they can stop our Trade, is the Question. N. England I leave out of the Question. N.Y. is stopped by one Ship. Philadelphia says her Trade is in the Power of the fleet. Virginia and Maryland, is within the Capes of Virginia. N. Carolina is accessible. Only one good Harbour, Cape Fear. In Georgia We have several Harbours, but a small naval Force may oppose or destroy all the naval Force of Georgia.
       The Navy can stop our Harbours and distress our Trade. Therefore it is impracticable, to open our Ports.
       The Q. is whether we must have Trade or not. We cant do without Trade. We must have Trade. It is prudent not to put Virtue to too serious a Test. I would use American Virtue, as sparingly as possible lest We wear it out.
       Are We sure one Cano will come to trade? Has any Merchant received a Letter from Abroad, that they will come. Very doubtfull and precarious whether any French or Spanish Vessell would be cleared out to America. It is a Breach of the Treaty of Peace. The Spaniards may be too lazy to come to America. They may be supplied from Sicily. It is precarious, and dilatory—extreamly dangerous—and pernicious.
       I am clearly vs. any Proposition to open our Ports to all the World. It is not prudent to threaten.
       The People of England will take it we design to break off, to separate. We have Friends in Eng. who have taken this up, upon virtuous Principles.
       Lee. I will follow Mr. Gadsden and simplify the Proposition, and confine it to the Q. whether the Custom houses shall be shut? If they are open, the excepted Colonies may trade, others not, which will be unequal. The Consequence Jealousy, Division and Ruin. I would have all suffer equally. But We should have some Offices, set up, where Bond should be given that Supplies shall not go to our Enemies.
      
      

      Notes of Debates, Continued Octr. 6.
      
      
       Chase. I dont think the Resolution goes far enough. Ld. Dunmore has been many Months committing Hostilities vs. Virginia, and has extended his Piracies to Maryland. I wish he had been seized, by the Colony, Months ago. They would have received the Thanks of all North America.
       Is it practicable now? Have the Committee any naval Force? This order will be a mere Piece of Paper. Is there a Power in the Committee to raise and pay a naval Force? Is it to be done at the Expence of the Continent. Have they Ships or Men.
       Lee. I wish Congress would advise Virginia and Maryland to raise a Force by Sea to destroy Ld. Dunmores Power. He is fond of his Bottle and may be taken by Land, but ought to be taken at all Events.
       Zubly. I am sorry to see the very threatening Condition that Virginia is likely to be in. I look on the Plan We heard of yesterday to be vile, abominable and infernal—but I am afraid it is practicable. Will these Mischiefs be prevented by seizing Dunmore. Seizing the K’s Representatives will make a great Impression in England, and probably Things will be carried on afterwards with greater Rage.
       I came here with 2 Views. One to secure the Rights of America. 2. A Reconciliation with G. Britain.
       Dyer. They cant be more irritated at home than they are. They are bent upon our Destruction. Therefore that is no Argument vs. seizing them. Dunmore can do no Mischief in Virginia—his Connections in England are such that he may be exchanged to Advantage. Wentworth is gone to Boston. Franklyn is not dangerous. Pen is not. Eden is not.
       Johnson. Dunmore a very bad Man. A defensive Conduct was determined on, in the Convention of Virginia. I am for leaving it to Virginia.
       We ought not to lay down a rule in a Passion. I see less and less Prospect of a Reconciliation every day. But I would not render it impossible. If We should render it impossible, our Colony would take it into their own Hands and make Concessions inconsistent with the Rights of America. N.C., V., P., N. York, at least have strong Parties, each of them of that Mind. This would make a Disunion. Five or six Weeks will give Us the final Determination of the People of G. Britain. Not a Governor in the Continent has the real Power, but some have  the Shadow of it. A Renunciation of all Connection with G.B. will be understood by a step of this Kind. 13 Colonies connected with G.B. in 16 Months have been brought to an Armed Opposition to the Claims of G.B. The line We have pursued has been the Line We ought to have pursued. If what we have done had been proposed two Years ago, 4 Colonies would not have been for it.
       Suppose we had a dozen Crown Officers in our Possession. Have We determined what to do with them? Shall we hang them.
       Lee. Those who apply general Reasons to this particular Case will draw improper Conclusions. Those Crown Officers who have advised his Lordship vs. his violent Measures, have been quarrell’d with by him.
       Virginia is pierced in all Parts with navigable Waters. His Lordship knows all these Waters and the Plantations on them. Shuldam is coming to assist him in destroying these Plantations. We see his Influence with an abandoned Administration, is sufficient to obtain what he pleases.
       If 6 Weeks may furnish decisive Information, the same Time may produce decisive destruction to Maryland and Virginia. Did We go fast enough when We suffered the Troops at Boston to fortify.
       Zubly. This is a sudden Motion. The Motion was yesterday to apprehend Govr. Tryon. We have not yet conquered the Army or Navy of G.B. A Navy, consisting of a Cutter, rides triumphant in Virginia. There are Persons in America who wish to break off with G.B. A Proposal has been made to apply to France and Spain—before I agree to it, I will inform my Constituents. I apprehend the Man who should propose it would be torn to pieces like De Wit.
       Wythe. It was from a Reverence for this Congress that the Convention of Virginia, neglected to arrest Lord Dunmore. It was not intended suddenly, to form a Precedent for Govr. Tryon. If Maryland have a Desire to have a Share in the Glory of seizing this Nobleman, let them have it.
       The 1st. objection is the Impracticability of it.—I dont say that it is practicable, but the attempt can do no harm.
       From seizing Cloathing in Delaware, seizing the Transports &c., the Battles of Lexington, Charlestown, &c., every Man in Great Britain will be convinced by Ministry and Parliament that We are aiming at an Independency on G.B. Therefore We need not fear from this Step disaffecting our Friends in England. As to a Defection in the Colonies, I cant answer for Maryland, Pensylvania, &c. but I can for Virginia.
       Johnson. I am not vs. allowing Liberty to arrest Ld. Dunmore—there is Evidence that the Scheme he is executing was recommended by himself. Maryland does not regard the Connection with G.B. as the first good.
       Stone. If We signify to Virginia, that it will not be disagreable to us, if they secure Ld. Dunmore, that will be sufficient.
       Lewis moves an Amendment, that it be recommended to the Council of Virginia, that they take such Measures to secure themselves, from the Practices of Lord Dunmore, either by seizing his Person, or otherwise as they think proper.
       Hall. A Material Distinction between a peremptory order to the Council of Virginia, to seize his Lordship, and a Recommendation to take such Measures as they shall judge necessary, to defend themselves against his Measures.
       Motion to export Produce for Powder.
       Sherman. I think We must have Powder, and We may send out Produce for Powder. But upon some Gentlemens Principles We must have a general Exportation.
       Paine. From the observations some Gentlemen have made I think this Proposition of more Importance than it appeared at first. In Theory I could carry it further, even to Exportation and Importation to G.B. A large Continent cant Act upon Speculative Principles, but must be govern’d by Rules. Medicines, We must have—some Cloathing, &c. I wish We could enter upon the Question at large, and agree upon some System.
       Chase. By that Resolution We may send to G.B., Ireland and W. Indies.
       Lee. Suppose Provisions should be sold in Spain for Money, and Cash sent to England for Powder.
       Duane. We must have Powder. I would send for Powder to London, or any where. We are undone if We hant Powder.
       Dean. I hope the Words “Agreable to the Association” will be inserted. But I would import from G.B. Powder.
       R. R. Livingston. We are between Hawk and Buzzard. We puzzle ourselves between the commercial and warlike opposition.
       Rutledge. If Ammunition was to be had from England only, there would be Weight in the Gentlemans Argument.—The Captn. Reed told us Yesterday that he might have bro’t 1000 Blls. of Powder. Why? Because he was not searched. But if he had attempted to bring Powder, he would have been search’d.—I would let the Association stand as it is, and order the Committee to export our Provisions consistent with it.
       
       Lee. When a Vessell comes to England vs. our Association, she must be observed and watched. They would keep the Provisions, but not let us have the Powder.
       Deane. I have not the most distant Idea of infringing the Association.
       Duane. The Resolution with the Amendment amounts to nothing. The Committee may import now consistent with the Association. I apprehend that by breaking the Association We may import Powder, without it not. We must have Powder. We must fight our Battles in two or three Months, in every Colony.
       J. Rutledge. They may export to any other Place and thence send Money to England.
       New York Letter, concerning a Fortification on the high Lands, considered.
       Dyer. Cant say how far it would have been proper to have gone upon Romains Plan in the Spring, but thinks it too late now. There are Places upon that River, that might be thrown up in a few days, that would do. We must go upon some Plan that will be expeditious.
       Lee. Romain says a less or more imperfect Plan would only be beginning a Strong hold for an Enemy.
       Deane. An order went to N. York. They have employed an Engineer. The People and he agree in the Spot and the Plan. Unless We rescind the whole, We should go on. It ought to be done.
      
      
       
        
   
   
         
          
           
            “Resolved, That it be recommended to the several provincial Assemblies or Conventions, and councils or committees of safety, to arrest and secure every person in their respective colonies, whose going at large may, in their opinion, endanger the safety of the colony, or the liberties of America” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:280).
           
          
          
         
        


       
       
        
   
   The activities of John Murray, 4th Earl of Dunmore, last royal governor of Virginia, after his expulsion from Williamsburg in June 1775, are documented in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., vol. 1; see the index under Dunmore.


       
       
        
   
   This passage is cryptic. Dyer may have said (or meant) that Dunmore could do no more mischief in Virginia in consequence of an order to seize him than he was already doing.


       
       
        
   
   John Wentworth, governor of New Hampshire; Sir William Franklin, governor of New Jersey; John Penn, lieutenant governor of Pennsylvania; Robert Eden, governor of North Carolina.


       
       
        
   
   William Tryon, of New York Province.


       
       
        
   
   
         
          
           
            “Resolved, That the Committee appointed by this Congress for the importation of powder, export, agreeable to the continental Association, as much provisions or other produce of these colonies, as they shall judge expedient for the purchase of arms and ammunition” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:280).
           
          
          
         
        


       
       
        
   
   Probably Thomas Read, brother of the Delaware delegate George Read and a naval officer in the service of Pennsylvania. See Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:216 and note.


       
       
        
   
   The letter was from the New York Committee of Safety, 19 September. The New York Provincial Congress had engaged the engineer and cartographer Bernard Romans to draw plans for fortifications on the Hudson at the Highlands above New York City. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:59–60; 3:280–282; Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 3:732, 1279–1280; Romans’ plans are reproduced in same, following col. 736. See also JA’s Notes of Debates, 7 Oct., below.


       
      
      

      Notes of Debates, Continued Octr. 7.
      
      
       Chase. It is the maddest Idea in the World, to think of building an American Fleet. Its Latitude is wonderfull. We should mortgage the whole Continent. Recollect the Intelligence on your Table—defend N. York—fortify upon Hudsons River.
       We should provide for gaining Intelligence—two swift sailing Vessells.
       Dyer. The Affair of Powder from N. York should be referr’d to the Committee.
       Hopkins. No Objection to putting off the Instruction from Rhode Island, provided it is to a future day.
       Paine. Seconds Chace’s Motion, that it be put off to a future day Sine die.
       Chace. The Gentleman from Maryland never made such a Motion. I never used the Copulative. The Gentleman is very sarcastic, and thinks himself very sensible.
       Zubly. If the Plans of some Gentlemen are to take Place, an American Fleet must be a Part of it—extravagant as it is.
       Randolph moves that all the orders of the day should be read every Morning.
       Deane. I wish it may be seriously debated. I dont think it romantic, at all.
       J. Rutledge. Move that some Gentn. be appointed to prepare a Plan and Estimate of an American Fleet.
       Zubly seconds the Motion.
       Gadsden. I am against the Extensiveness of the Rhode Island Plan, but it is absolutely necessary that some Plan of Defence by Sea should be adopted.
       J. Rutledge. I shall not form a conclusive opinion till I hear the Arguments. I want to know how many Ships are to be built and what they will cost.
       S. Adams. The Committee cant make an Estimate untill they know how many Ships are to be built.
       Zubly. Rhode Island has taken the lead. I move that the Delegates of R.I. prepare a Plan, give us their opinion.
       J. Adams. The Motion is entirely out of order. The Subject is put off for a Week, and now a Motion is to appoint a Committee to consider the whole subject.
       
       Zubly, Rutledge, Paine, Gadsden, lightly skirmishing.
       Deane. It is like the Man that was appointed to tell the Dream and the Interpretation of it. The Expence is to be estimated, without knowing what Fleet there shall be, or whether any att all.
       Gadsden. The design is to throw it into Ridicule. It should be considered out of Respect to the Colony of R. Island who desired it.
       Determined against the appointment of a Committee.
       Report of the Committee for fortifying upon Hudsons River considered.
       J. Rutledge. I think We should add to the Report, that they take the most effectual Measures to obstruct the Navigation of Hudsons River by Booms or otherwise.
       Gadsden seconds the Motion.
       Deane doubts the Practicability of obstructing it with Booms, it is so wide.
       The Committee said 4 or 5 Booms chained together, and ready to be drawn across, would stop the Passage.
       The Congress of N.Y. is to consult the Assembly of Connecticutt and the Congress of N. Jersey, the best Method of taking Posts and making Signals, and assembling Forces for Defence of the River.
       Gadsden. Moves that all the Letters, laid before us from England, should be sent to the Convention of N. York. Tryon is a dangerous Man, and the Convention of that Colony should be upon their guard.
       Lee. I think the Letters should by all means be sent.
       Rutledge. Dr. F. desired they might not be printed. Moves that Gen. Wooster with his Troops may be ordered down to N. York.
       Duane. Moves that Woosters Men may be employed in building the Fortifications.
       Dyer 2ds the Motion allowing the Men what is usual.
       Sherman. Would have the order conditional, if Schuyler dont want them. Understands that N.Y. has the best Militia upon the Continent.
       R. Livingston. They will be necessary at the Highlands.
       Dyer thinks they ought to have the usual allowance for Work.
       S. Adams. Understands that the Works at Cambridge was done without any Allowance, but that General Washington has ordered that for future works they be allowed half a Pistareen a day.
       Langdon would not have the order to Wooster, but to Schuyler for he would not run any risque of the northern Expedition.
       
       Rutledge thinks Schuyler cant want them. He waited only for Boats to send 500 Men more.
       Sherman. Would it not be well to inform Schuyler of our endeavours to take the Transports and desire him to acquaint Coll. Arnold of it.
       Rutledge. He may cooperate with Arnold in taking the Transports. I hope he is in Possession of Montreal before now.
       Deane. I wish that whatever Money is collected, may be sent along to Schuyler.
       E. Rutledge. We have been represented as beggarly fellows, and the first Impressions are the strongest. If We eat their Provisions and dont pay, it will make a bad Impression.
       Ross. Produces a Resolve of the Assembly of Pensylvania that their Delegates lay the Connecticutt Intrusion before Congress, that something may be done to quiet the Minds.
       J. Rutledge moves that the Papers be referr’d to the Delegates of the two Colonies.
       Willing. Thinks them Parties and that they must have an Umpire.
       Sherman. Thinks they may agree on a temporary Line.
       Lee. Moves that Parliamentary or ministerial Post may be stopp’d, as a constitutional Post is now established from N.H. to G.
       Langdon 2ds the Motion.
       Willing. Thinks it is interfering with that Line of Conduct which we have hitherto prescribed to ourselves—it is going back beyond the Year 1763.
       Lee. When the Ministry are mutilating our Correspondence in England, and our Enemies here are corresponding for our ruin, shall We not stop the ministerial Post.
       Willing. Looks upon this to be one of the offensive Measures which are improper at this Time—it will be time enough to throw this aside when the Time comes that we shall throw every Thing aside—at present We dont know but there may be a Negociation.
       Dyer. We have already superceeded the Act of Parliament effectually.
       Deane is for a Recommendation to the People to write by the constitutional Post, not forbid a Man to ride.
       S. Adams thinks it a defensive Measure, and advising People not to write by it, looks too cunning for me. I am for stopping the Correspondence of our Enemies.
       
       Langdon. Administration are taking every Method to come at our Intentions, why should not we prevent it.
       Duane. I shall vote vs. it. It may be true that We are come to the Time when We are to lay aside all. I think there should be a full Representation of the Colonies. N.C. should be here.
       Deane 2ds the Motion for postponing it.
       Zubly. The Necessity of this Measure does not appear to me. If We have gone beyond the Line of 1763 and of defence without apparent Necessity it was wrong, if with Necessity right. I look upon the Invasion of Canada as a very different Thing. I have a Right to defend myself vs. Persons who come vs. me, let em come from whence they will. We in G. have gained Intelligence by the K’s Post that We could not have got any other Way. Some Gentlemen think all Merit lies in violent and unnecessary Measures.
       S. Adams. The Gentlemans Argument would prove that We should let the Post go into Boston.
       Moreton. Would not this stop the Packett. Would it not be ordered to Boston. Does the Packett bring any Intelligence to Us that is of Use?
       Lee. No Intelligence comes to Us, but constant Intelligence to our Enemies.
       Stone. Thinks it an innocent Motion, but is for postponing it, because he is not at present clear. He thinks that the setting up a new Post has already put down the old one.
       Paine. My opinion was that the Ministerial Post will die a natural death. It has been under a Languishment a great while. It would be Cowardice to issue a Decree to kill that which is dying. It brought but one Letter last time, and was obliged to retail Newspapers, to bear its Expences. I am very loath to say that this Post shall not pass.
       Lee. Is there not a Doctor Ld. North who can keep this Creature alive.
       R. R. Livingstone. I dont think that Tory Letters are sent by the Royal Post. I consider it rather as a Convenience than otherwise. We hear 5 times a Week from N.Y.
       The Letters upon our Table advise us to adopt every conciliatory Measure, that we may secure the Affections of the People of England.
      
      
       
        
   
   On 3 Oct. “One of the Delegates for Rhode Island laid before the Congress a part of the Instructions given them by the House of Magistrates, Aug. 26, 1775,” stating that “this Assembly is persuaded, that the building and equipping an American fleet, as soon as possible, would greatly and essentially conduce to the preservation of the lives, liberty and property of the good people of these Colonies,” and urging, therefore, that such a fleet be built “at the Continental expence”  (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:274). This momentous proposal was debated for the first time on 7 Oct., and in the present notes JA has recorded the earli­est formal discussion of the idea of an American navy. The time not yet being quite ripe, Congress deferred further discussion until the 16th, and continued to postpone action until mid-December (same, p. 281, 420). Meanwhile a very urgent practical problem arose, and though it bore directly on the question of establishing a naval armament, Congress for a time kept the general and the particular problems strictly separate. The particular problem sprang from the news, received 5 Oct., that two vessels loaded with powder and munitions had sailed from England for Quebec. A committee of three was immediately appointed “to prepare a plan for intercepting” these valuable prizes; it brought in recommendations which were adopted the same day; and next day it brought in further recommendations (for a pair of swift armed vessels) which were adopted on 13 Oct. (same, p. 276–279, 293–294). Still no “navy”! The Journal does not name the members of the committee that prepared these reports, but in his Autobiographyand elsewhere JA says they were Silas Deane, John Langdon, and himself; see especially JA to Langdon, 24 Jan. 1813 (LbC, Adams Papers; printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 10:27–28). A new committee was appointed on the 13th to carry out the resolutions adopted that day; it consisted of Deane, Langdon, and Gadsden (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:294). But on the 30th Congress enlarged both the membership and duties of the committee and named JA as one of the additional members (same, p. 311–312). At first called the committee to fit out armed vessels, it was soon referred to as “the naval committee,” because it was actually organizing a naval force; see List of Persons Suitable for Naval Commands, Nov. 1775, below, and note there. In his Autobiography JA left a graphic account of the sessions of this committee, held every evening “in a public house in the City” and constituting, JA thought, “the pleasantest part of my Labours for the four Years I spent in Congress.” Early in 1776 the nominally limited functions of this special committee were absorbed by the new and permanent Marine Committee, which in December had developed out of the Rhode Island instruction quoted at the beginning of this note. The Marine Committee consisted of one member from each colony, and since JA was absent when it was formed he was not a member.


        
   
   Dry as these details are, they are essential for understanding and correcting JA’s various accounts of the origins of the American navy and for filling in the gaps left by the meager record in the Journal. For further clarification and references see Charles O. Paullin, The Navy of the American Revolution, Cleveland, 1906, chs. 1 and 3; and two exhaustively documented notes in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:216, and 2:318. The pertinent documents will be published in The Naval Documents of the American Revolution, in preparation by the Office of Naval History of the United States Navy, under the editorship of William Bell Clark.


       
       
        
   
   See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:282. It is by no means clear from the MS whether or not this and the following paragraph are part of Deane’s speech.


       
       
        
   
   The Pennsylvania Assembly’s resolve, 30 Sept. 1775, is printed in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:283. It was at first referred to the Pennsylvania and Connecticut delegates in Congress, but nothing conclusive came of it. On the Wyoming Valley controversy at this stage, see Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:248, and references there.


       
       
        
   
   Nothing on this subject appears in the Journal under this date, but just possibly (as suggested by CFA) the discussion arose in connection with a paragraph in the report of the committee on fortifying the Hudson recommending the establishment of posts “to be ready to give intelligence to the country, in case of any invasion” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:282).


       
      
      

      Notes of Debates, Continued Octr. 10.
      
      
       Who shall have the Appointment of the Officers in the 2 Battallions to be raised in New Jersey?
       
       Sherman. Best to leave it to the Provincial Conventions.
       Ward seconds the Motion.
       Chace. This is persisting in Error in Spight of Experience. We have found by Experience that giving the Choice of Officers to the People, is attended with bad Consequences. The French Officers are allowed to exceed any in Europe, because a Gentleman is hardly entituled to the Smiles of the Ladies without serving a Campaign. In my Province, We want Officers. Gentlemen have recommended Persons from personal Friendships, who were not suitable. Such Friendships will have more Weight, in the Colonies.
       Dyer. We must derive all our Knowledge, from the Delegates of that Colony. The Representatives at large are as good Judges and would give more Satisfaction. You cant raise an Army if you put Officers over the Men whom they dont know. It requires Time to bring People off from ancient Usage.
       E. Rutledge. We dont mean to break in upon what has been done. In our Province we have raised our Compliment of Men in the Neighbouring Colonies. I am for it that We may have Power to reward Merit.
       Ward. The Motion is intended for a Precedent. In the Expedition to Carthagena and Canada, the Crown only appointed a Lieutenant in my Colony. The Men will not enlist. When the Militia Bill was before Us. I was vs. giving the Choice to the Men. I dont know any Man in the Jerseys.
       Duane. A Subject of Importance—a Matter of Delicacy. We ought to be all upon a Footing. We are to form the grand Outlines of an American Army—a general Regulation. Will such a Regulation be salutary? The public Good alone, will govern me. If We were to set out anew, would the same Plan be pursued. It has not been unprecedented, in this Congress. Mr. Campbell, Allen, Warner, were promoted here. We ought to insist upon it. We shall be able to regulate an Army better. Schuyler and Montgomery would govern my Judgment. I would rather take the opinion of Gen. Washington than of any Convention. We can turn out the unworthy and reward Merit. The Usage is for it.
       Governors used to make Officers—except in Con. and Rhode Island. But We cant raise an Army? We are then in a deplorable Situation indeed. We pay. Cant We appoint with the Advice of our Generals.
       Langdon. Looks upon this as a very extraordinary Motion, and big with many Mischiefs.
       Deane. It is the Peoples Money, not ours. It will be fatal. We cant sett up a Sale for Offices, like Lord Barrington.
       
       E. Rutledge. The appointment hitherto has been as if the Money belonged to particular Provinces not to the Continent. We cant reward Merit. The Governor appointed Officers with Us.
       Ross. My Sentiments coincide with those of the Gentlemen from N.Y. and Carolina and would go farther and appoint every Officer, even an Ensign. We have no Command of the Army! They have different Rules and Articles.
       Jay. Am of opinion with the Gentleman who spoke last. The Union depends much upon breaking down provincial Conventions. The whole Army refused to be mustered by your Muster Master.
      
      
       
        
   
   On 9 Oct. Congress recommended to the New Jersey Convention that it immediately raise two battalions “at the expence of the Continent,” but did not mention the appointment of any field officers. During the two following days the question was debated whether New Jersey or the Continental Congress should appoint these officers. The matter was finally settled on 7 Nov., when Congress elected precisely the officers nominated by the Convention. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:285–286, 287, 288, 335; William Livingston to Alexander Stirling, 8 Nov. 1775 (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:250).


       
      
      

      Notes of Debates, Continued Oct. 12.
      
      
       Report, on Trade, considered in a Committee of the whole.
       Lee. It has been moved to bring the debate to one Point, by putting the Q. whether the Custom houses shall be shut up, and the officers discharged from their several Functions. This would put N. York, N.C., lower Counties and Georgia upon the same Footing with the other Colonies.
       I therefore move you, that the Custom Houses be shut, and the officers discharged. This will remove Jealousies and Divisions.
       Zubly. The Measure, We are now to consider, extreamly interesting. I shall offer my Thoughts. If We decide properly, I hope We shall establish our Cause—if improperly, We shall overthrow it, altogether.
       1st Proposition. Trade is important. 2. We must have a Reconciliation with G.B. or the Means of carrying on the War. An unhappy day when We shall
       A Republican Government is little better than Government of Devils. I have been acquainted with it from 6 Years old.
       We must regulate our Trade so as that a Reconciliation be obtained or We enabled to carry on the War.
       Cant say, but I do hope for a Reconciliation, and that this Winter may bring it. I may enjoy my Hopes for Reconciliation, others may enjoy theirs that none will take Place.
       A Vessell will not go, without Sails or Oars. Wisdom is better than Weapons of War. We dont mean to oppose G.B. merely for Diversion. If it is necessary that We make War, and that we have the Means of it, This Continent ought to know what it is about. The Nation dont. We ought to know what they mean to be about. We ought to have Intelligence of the Designs. K. of Prussia and Count Daune march’d and counter march’d untill they could not impose upon Each other any more. Every Thing We want for the War are Powder and Shot.
       2d Thing necessary that We have Arms and Ammunition.
       3. We must have Money. The Continent’s Credit must be supported. We must keep up a Notion that this Paper is good for Something. It has not yet a general Circulation. The Mississippi Scheme in France and the South Sea Scheme in England were written for our Learning. An hundred Million fell in one day. 20 Men of War may block up the Harbour of N. York, Delaware River, Cheasapeak Bay, the Carolinas and Georgia.
       Whether We can raise a Navy is an important Question. We may have a Navy—and to carry on the War We must have a Navy. Can We do this without Trade? Can we gain Intelligence without Trade. Can We get Powder without Trade? Every Vessell you send out is thrown away. N. England where the War is may live without Trade. The Money circulates there—they may live. Without Trade our People must starve. We cannot live. We cannot feed or cloath our People. My Resolution was that I would do and suffer any Thing rather than not be free. But I resolved not to do impossible Things.
       If We must trade, We must trade with Somebody, and with Somebody that will trade with us, either with foreigners or G.B. If with foreigners, We must either go to them or they must come to us. We cant go to them if our Harbours are shut up. I look upon the Trade with foreigners as impracticable. St. Lawrence being open is a Supposition.
       N. England People last War went to Cape Francois.
       Spaniards are too lazy to come to Us.
       If We cant trade with foreigners we must trade with G. Britain. Is it practicable. Will it quit cost. Will it do more hurt than good. This is breaking our Association. Our People will think We are giving Way and giving all up. They will say one mischivous Man has overset the whole Navigation. I speak from Principle. It has been said here that the Association was made in terrorem.
       Gadsden. 2ds. Lees Motion, and affirms that We can carry on Trade from one End of the Continent to the other.
       Deane. Custom house Officers discharged! Were they ever in our Pay, in our service. Let em stand where they are. Let this Congress establish what Offices they please. Let the others die. I think that all the Colonies ought to be upon a footing. We must have Trade. I think We ought to apply abroad. We must have Powder and Goods. We cant keep our People easy without.
       Lee. The Gentleman agrees that all ought to be upon a Footing. Let him shew how this can be done without shutting the Customhouses.
       Jay. This should be the last Business We undertake. It is like cutting the Foot to the shoe, not making a shoe for the Foot. Let Us establish a System first.
       I think We ought to consider the whole, before We come to any Resolutions. Now Gentlemen have their Doubts whether the N. Exportation was a good Measure. I was last Year, clear vs. it. Because the Enemy have burn’d Charlestown, would Gentlemen have Us burn N. York? Let us lay every Burden as equal on all the Shoulders that We can. If Providence or Ministry inflict Misfortunes on one, shall We inflict the same on all? I have one Arm sore—why should not the other Arm be made sore too? But Jealousies will arise. Are these reasonable? Is it politick? We are to consult the general Good of all America. Are We to do hurt to remove unreasonable Jealousies. Because Ministry have imposed hardships on one, shall We impose the same on all. It is not from affection to N. York, that I speak. If a Man has lost his Teeth on one side of his Jaws, shall he pull out the Teeth from the other that both sides may be upon a Footing? Is it not realizing the Quarrell of the Belly and the Members? The other Colonies may avail themselves of the Custom houses in the exempted Colonies.
       Lee. All must bear a proportional share of the Continental Expence. Will the exempted Colonies take upon themselves the whole Expence. V. pays a sixth Part, the lower Counties an 80th.—yet lower Counties may trade, V. not. The Gentleman exercised an Abundance of Wit to shew the Unreasonableness of Jealousies. If this ministerial Bait is swallowed by America another will be thrown out.
       Jay. Why should not N.Y. make Money, and N. Jersey not. One Colony can cloath them.
       McKean. I have 4 Reasons for putting the favoured Colonies upon a footing with the rest. 1st. is to disappoint the Ministry. Their design was insidious. 2. I would not have it believed by Ministry or other Colonies that those Colonies had less Virtue than others. 3. I have a Reconciliation in View, it would be in the Power of those Colonies, it might become their Interest to prolong the War. 4. I believe Parlia­ment has done or will do it for us, i.e. put us on the same footing. I would choose that the exempted Colonies should have the Honour of it. Not clear that this is the best Way of putting them upon a Footing. If We should be successfull in Canada, I would be for opening our Trade to some Places in G.B., Jamaica, &c.
       J. Rutledge. Wonders that a Subject so clear, has taken up so much Time. I was for a general Non Exportation. Is it not surprizing, that there should so soon be a Motion for breaking the Association. We have been reproached for our Breach of Faith in breaking the Non Importation. I have the best Authority to say that if We had abided by a former Non Imp. We should have had redress. We may be obliged hereafter to break the Association, but why should We break it before We feel it. I expected the Delegates from the exempted Colonies would have moved to be put upon the same footing.
       Dont like shutting the C. Houses and discharging the Officers—but moves that the Resolution be, that People in York, N. Car., Georgia and lower Counties dont apply to the Custom house.
       Zubly. Georgia is settled along Savanna River, 200 miles in Extent, and 100 mile the other Way. I look upon it the Association alltogether will be the Ruin of the Cause. We have 10,000 fighting Indians near us. Carolina has already smuggled Goods from Georgia.
       Chase. I will undertake to prove that if the Revd. Gentlemans Positions are true and his Advice followed, We shall all be made Slaves. If he speaks the Opinion of Georgia I sincerely lament that they ever appeared in Congress. They cannot, they will not comply!—Why did they come here? Sir We are deceived. Sir We are abused! Why do they come here? I want to know why their provincial Congress came to such Resolutions. Did they come here to ruin America. That Gentlemans Advice will bring Destruction upon all N. America. I am for the Resolution upon the Table. There will be Jealousies, if N.Y. and the other exempted Colonies are not put upon a footing.
       It is not any great Advantage to the exempted Colonies. What can they export that will not be serviceable to G.B. and the West Indies.
       The exports of N. Car. are of vast Importance to G.B. If these Colonies are in Rebellion, will not their Effects be confiscated, and seized even upon the Ocean.
       Arms and Ammunition must be obtained by what is call’d Smuggling. I doubt not We shall have the Supply. Leaving open N. York &c. will prevent our getting Arms and Ammunition.
       Houstoun. Where the Protection of this Room did not extend, I would not set very tamely.
       
       Chase. I think the Gentleman ought to take offence at his Brother Delegate.
       Wythe. Agrees with the Gentleman from N. York that We dont proceed regularly. The Safety of America depends essentially on a Union of the People in it. Can We think that Union will be preserved if 4 Colonies are exempted. When N. York Assembly did not approve the Procedings of the Congress it was not only murmured at, but lamented as a Defection from the public Cause. When Attica was invaded by the Lacedemonians, Pericles ordered an Estate to be ravaged and laid waste because he tho’t it would be exempted, by the Spartan King.
       Nothing was ever more unhappily applied, than the fable of the Stomach and the Limbs.
       Sherman. Another Argument for putting sentence unfinished
      
      
       
        
   
   This and the following entry continue the debate on trade policy of which JA had recorded earlier stages in his Notes of Debates, 4 and 5 Oct., above.


       
       
        
   
   No punctuation in MS, but the meaning is clear: “... when we shall have those means.”


       
      
      

      Notes of Debates, Continued Octr. 13.
      
      
       R. Livingston. Hopes the whole Matter will be putt off. Is willing as it seems the general sense, that all should be put upon a Footing.
       Gadsden. Hopes it will not be putt off. S. Carolina will be in the utmost Confusion if this matter is not decided. Let the Continent determine.
       Stone. Can see no particular Inconvenience to Carolina. 2ds. the Motion of Mr. Livingston, for postponing the Question, and gives his Reasons.—The Powder Committee must take Clearances. If they are allowed to take Clearances, and no other, then whenever they take a Clearance it will be known, that it is for Powder, and the Vessell will be watched.
       Lee. I see very clearly, that the best Time for putting a Question is when it is best understood. That Time is the present. As to Powder, Time may be allowed for the Committee to clear Vessells.
       J. Rutledge. Thinks this Motion extraordinary. This Subject has been under Consideration 3 Weeks. It is really trifling. The Committee may have Time allowed to clear Vessells for Powder. But I had rather the Continent should run the Risque of sending Vessells without clearances. What Confusion would ensue if Congress should break up without any Resolution of this sort. The Motion seems intended to defeat the Resolution entirely. Those who are against it, are for postponing.
       
       Jay. We have complied with the restraining Act. The Question is whether we shall have Trade or not? And this is to introduce a most destructive Scheme, a scheme which will drive away all your Sailors, and lay up all your Ships to rot at the Wharves.
      
      
       
        
   
   JA’s notes of this debate are continued under 20 Oct., below, the next time Congress sat as a committee of the whole on “the state of the trade of the confederated colonies.”


       
      
      

      
       John Tyler’s Bill for Repairing A Pistol.
       
      
      
      
       
     
      To Cleaning a pistol
      0:
      2:
      0
     
     
      To one side pin
      0:
      0:
      9
     
     
      To two small screws to the Lock
      0:
      1:
      0
     
     
      To a new tumbler to ..... Do.
      0:
      3:
      0
     
     
      
      £0:
      6:
      9
     
    
   
        16 October 1775 Reed of Mr. Jno. Adams the Contents in full of all Demands
        Pr me Jno. Tyler
       
      
      
       
        
   
   M-Ar: vol. 210. Endorsed by JA. Date supplied from an entry in JA’s Account with Massachusetts, Aug.-Dec. 1775, above.


       
      
      

      Notes of Debates in the Continental Congress Oct. 20.
      
      
       Deane. Their Plunder only afforded one Meal of fresh meat for the privates. All the rest was reserved for the Officers and their Friends among the Inhabitants. I would have Traders prohibited from importing unnecessary Articles, and from exporting live Stock, except Horses.
       Gadsden. If we give one leave when there is 100 who have an equal Right, it will occasion Jealousy. Let each Colony export to the Amount of so many thousand Pounds, and no more.
       Chase. We have Letters, from Guadaloupe, Martinique and the Havanna that they will supply us with Powder for Tobacco.
       Gadsden. France and Spain would be glad to see G.B. despotic in America. Our being in a better State than their Colonies, occasions complaints among them, Insurrections and Rebellions, but these Powers would be glad We were an independent State.
       Chase. The Proposition is for exporting for a special Purpose, importing Powder. I would not permit our Cash to go for Rum. Live Stock is an inconsiderable Part of our Cargoes.
       
       I dont wish to intermix any Thing in this debate. I would restrain the Merchant from importing any Thing but Powder &c.
       Molasses was an Article of importance in the Trade of the Northern Colonies. But now they cant carry on the African Trade, and the Rum is pernicious. If you give a Latitude for any Thing but Arms and Ammunition, We shant agree what Articles are necessary and what unnecessary. Each Colony should carry on this Trade, not individuals. I would not limit the Quantity of Ammunition to be imported by each Colony. An 100 Ton a Colony would supply the W. Indies mediately and the Army and Navy. 20 Ton would be a considerable Adventure for a Colony. Debts are due from the British W. India Islands to the Inhabitants of these Colonies. I am not for permitting Vessells to go in Ballast and fetch Cash. I wish to import Cash from every Place as much as possible.
       Deane. It cannot be done with secrecy or dispatch. I rather think it would be as well to leave it to Traders.
       Zubly. It is of great Weight that there be no favourites.
       Dyer. There will be such continual Applications to the Assemblies, by their Friends among the Traders, it will open a compleat Exportation. It would compleatly supply the W. Indies.
       Jay. We have more to expect from the Enterprise, Activity and Industry of private Adventurers, than from the Lukewarmness of Assemblies. We want French Woolens, dutch Worsteds, Duck for Tents, German Steel, &c. Public Virtue is not so active as private Love of Gain. Shall We shutt the Door vs. private Enterprise.
       Lee. The Gentleman may move for those Things as Exceptions to the general Rule.
       Randolph. We are making Laws contradictory in Terms. We say nobody shall export and yet Somebody shall. Against all Rule.
       Lee. It is a common Rule in making Laws, to make a Rule and then make a Proviso for special Cases.
       Dyer. The Rule and the Proviso are passed at once in the same Act, ’tho. If I give my Voice for an Unconditional Proposition, what security have I that the Condition or Proviso will be added afterwards. The greatest Impropriety, in the World.
       Chase. Both Sides are right, and it arises from this, that one Proposition is to be made public the other kept secret. We have very little Confidence in each other.
       Zubly. If half the Law is to be public and the other half secret, will not half the People be governed by one half and the other half by the other. Will they not clash?
       
       Jay. Least your Produce falls into the Hands of your Enemies, you publish a Law that none go from the Continent. Yet to get Powder, We keep a secret Law that Produce may be exported. Then comes the Wrangles among the People. A Vessell is seen loading. A fellow runs to the Committee.
       Lee. The Inconvenience may arise in some Measure, but will not the People be quieted, by the Authority of the Conventions. If We give public Notice, our Enemies will be more active to intercept Us. On the Contrary the People may be quieted by the Committees of Safety.
       Wythe. The only Persons who can be affected by this Resolution are those, whom on the other side the Water will be called Smugglers. Consider the danger these Smugglers will run—lyable to seizure by C. House officers, by Men of War at Sea, and by Custom house officers in the Port they go to. What can they bring. Cash, Powder, or foreign Manufactures. Cant see the least Reason for restraining our Trade, as little can be carried on. My Opinion is We had better open our Trade altogether. It has long been my Opinion, and I have heard no Arguments vs. it.
       Zubly. We cant do without Trade. To be, or not to be is too tariffing a Question for many Gentlemen. All that Wise Men can do among many Difficulties, is to choose the least.
       Stone. Cannot agree to the Proposition made by the gentleman from Maryland. Not for binding the People closer, than they are bound already. The Proposition is the same with that which was made that our Vessells should be stopp’d and foreigners invited to come here for our Produce and protect their own Trade. This appears to be a destructive System.
       It was a laborious Task to get America into a general Non Exportation to G.B., I., and W. Indies.
       Shall We now combine with Britain, to distress our People in their Trade, more than by the Association. People have look’d up to this, and are unwilling to go further. The restraining Bill a most cruel, unjust, unconstitutional Act: Yet We are going to greater Cruelties than they. We are all to be in the same Circumstances of Poverty and Distress. Will the West Indies be supplied by a circuitous Trade. I think not. How can the West Indies get Supplies from France, Holland or Spain? The whole Produce will not be carried. It is said the Men of War will take the Produce. This Argument will operate against exporting for Powder. The Army will be supplied. It is impossible to prevent their getting Supplies at least of Bread. It appears to me, this is not a temporary Expedient, but will have a perpetual Influence. It is a destructive, ruinous Expedient and our People never will bear it. Under the faith that your Ports would be kept open to foreigners, People have made Contracts with foreigners. You are giving a Sanction to the Act of Parliament, and going further. Under such a Regulation We never can exist.
       I would export Produce to foreign W. Indies, or any where for Powder. But the Mode of doing it, will defeat it. The Assemblies never will turn Merchants successfully. I would have private Adventurers give Bond, to return Powder, or the Produce itself.
       Chase. Differs from his Colleague. A different Proposition from that for restraining our People and inviting foreigners. This Proposition invites your People.
       If you carry on your Exports, without the Protection of a foreign Power you destroy America.
       If you Stop Provisions and not other Produce you create a Jealousy. If you export Provisions and not other Produce you create a Jealousy. Dont think the Risque will prevent Supplies to the W. I. Islands.
       We must prevent em Lumber as well as Provisions. Great Quantities will be exported, notwithstanding the Risque. All the fleet of B. cannot stop our Trade. We can carry it all on. We must starve the W. I. Islands and prevent em exporting their Produce to G.B. There will be great Quantities of Provisions and Lumber exported. It will enhance the Expence to carry em to Spain or France first and thence to the W. Indies, but the Price will be such that the W. Indies will get em.—I hold it clearly We can do without Trade. This Country produces all the Necessaries, many of the Conveniences and some of the Superfluities of Life. We cant grow rich. Our Provisions will be cheap. We can maintain our Army and our Poor. We shant loose our Sailors —The Fishermen will serve in another Capacity. We must defend the Lakes, and Cities.
       Merchants will not grow rich—there is the Rub. I have too good an opinion of the Virtue of our People to suppose they will grumble.
       If We drop our commercial System of Opposition We are undone.— We must fail.—We must give up the Profits of Trade or loose our Liberties.
       Let the Door of Reconciliation be once shutt, I would trade with foreign Powers and apply to them for Protection.
       Leave your Ports open, and every Man that can will adventure. The Risque will not prevent it.
       It was strongly contended at the first Congress that Trade should be stopp’d to all the World, that all Remittances should cease. You would have saved a civil War if you had, but it could not be carried—the Gen­tleman from S. Carolina could not prevail to stop our Exports to B., I. and W.I.
       Our Vessells will all be liable to Seizure—our Trade must be a smuggling Trade. Yet We can trade considerably, and many Vessells will escape. No Vessell can take a Clearance. Many Vessells will go out unless you restrain them. All America is in suspence. The common sense of the People have pointed out this Measure. They have stopped their Vessells.
       Lee. We possess a fine Climate and a fertile Soil. Wood, Iron, Sheep &c. We make 11. or 12,00000 thousand Pounds Worth of Provisions more than is necessary for our own Consumption. Dont think it necessary to combat the Opinion of some Gentlemen that We cannot live without Trade.
       Money has debauched States as well as Individuals, but I hope its Influence will not prevail over America vs. her Rights and dearest Interests.
       We shall distress the W. Indies so as immediately to quit Coin for Corn. 4 Millions go yearly from the W. Indies to B. and a Million at least returns. If our Provisions go from these Shores, then they will go where the best Price is to be had. W. Indies and our Enemies will get em.
       If it was not proper a year ago, it may be now. This Proposition is not perpetual. When We get Powder We may make ourselves strong by sea and carry on Trade.
       J. Rutledge. A Question of the greatest Magnitude that has come before this Congress. If it is necessary to do without Trade our Constituents will submit to it. The Army will be supplied with Flower from England, where it is now cheaper than here. But they would be supplied here, if they were to demand it, upon Pain of destroying our Towns. W. Indies are supplied and have laid up Stores, and some of them have been raising Provisions on their own Lands. It will bear hard upon the Farmer as well as the Merchant. Dont think the Reasons the same now as last Year. It would then have destroyed the Linen Manufactory, and the W.I.—but now they have had Notice of it they are prepared against it.
      
      
       
        
   
   This and the following entry continue the debates in the committee of the whole on the state of American trade; see entries of 4, 5, 12, 13 Oct., above, and 21, 27 Oct., below.


       
       
        
   
   Thus in MS. Corrected by CFA, no doubt properly, to “eleven or twelve hundred thousand.”


       
      
      

      Notes of Debates, Continued Octr. 21.
      
      
       Zubly. We cant do without Powder, Intelligence, Druggs. Georgia must have an Indian War, if they cant supply the Indians. The Creeks and Cherrokees are in our Province. We must have Indian Trade. Four Millions have been spent in 6 Months. We have been successfull. But We have gain’d little. All the Power of G.B. it is true, has gained very little. N. England has been at great Expence, so has N. York. Pensylvania has spent hundred thousand Pounds of their Money to fortify their River. Virginia as much. N. Carolina a great deal. S. Carolina have issued a Million.
       18 Millions of Dollars is an enormous Sum of Money. Whenever your Money fails, you fail too. We are to pay Six Millions, now, 12 Millions more presently, and have no Trade. I would bear the Character of a Madman, or that of an Emissary of Lord North, rather than believe it possible to pay 18 Millions of Dollars without Trade. Can We make bricks without Straw? We can live upon Acorns, but will We?
       Wythe. The Rule that the Question should be put upon the last Motion that is made and seconded—this is productive of great Confusion in our Debates—6 or 7 Motions at once.
       Commerce, whether we consider it, in an Economical, a moral, or political Light appears to be a great Good. Civility and Charity, as well as Knowledge are promoted by it. The Auri Sacra Fames is a fine Subject for Philosophers and Orators to display themselves upon. But the abuse of a Thing is not an Argument vs. it. If the Gentleman was possessed of Philosophers Stone or Fortunatus’s Cap, would he not oblige the Continent with the Use of it.
       Why should not America have a Navy? No maritime Power, near the Sea Coast, can be safe without it. It is no Chimaera. The Romans suddenly built one in their Carthaginian War. Why may We not lay a Foundation for it. We abound with Furs Firs, Iron ore, Tar, Pitch, Turpentine. We have all the materials for construction of a Navy. No Country exceeds us in Felicity of Climate or Fertility of Soil. America is one of the Wings upon which the British Eagle has soared to the Skies. I am sanguine, and enthusiastical enough to wish and to hope, that it will be sung that America inter Nubila condit. British Navy will never be able to effect our Destruction. Before the days of Minus, Natives round the Archipelago carried on piratical Wars. The Moors carry on such Wars now, but the Pillars of Hercules are their Ne Plus ultra. We are too far off, for Britain to carry on a Piratical War. We shall sometime or other rise superiour to all the difficulties they may thro in our Way.—I wont say there is none that doeth good in Britain, no not one, but I will say she has not righteous Persons enough to save their State. They hold those Things honorable which please em and those for just which profit em.
       I know of no Instance where a Colony has revolted and a foreign Nation has interposed to subdue them. But many of the Contrary. If France and Spain should furnish Ships and Soldiers, England must pay them! Where are her Finances. Why should We divert our People from Commerce and banish our Seamen.
       Our Petition may be declared to be received graciously, and promised to be laid before Parliament. But We can expect no success from it. Have they ever condescended to take Notice of you. Rapine, Depopulation, Burning, Murder. Turn your Eyes to Concord, Lexington, Charlestown, Bristol, N. York—there you see the Character of Ministry and Parliament.
       We shall distress our Enemies by stopping Trade. Granted. But how will the small Quantities we shall be able to export, supply our Enemies. Tricks may be practised.
       If desire of Gain prevails with Merchants so does Caution against Risques.
       Gadsden. I wish We could keep to a Point. I have heard the two Gentlemen, with a great deal of Pleasure. I have argued for opening our Ports, but am for shutting them untill We hear the Event of our Petition to the King, and longer untill the Congress shall determine otherwise. I am for a Navy too, and I think that shutting our Ports for a Time, will help us to a Navy. If We leave our Ports open, warm Men will have their Ships seized, and moderate ones will be favoured.
       Lee. When you hoist out a Glimmering of Hope that the People are to be furnished from abroad, you give a Check to our own Manufactures. People are now everywhere attending to Corn and Sheep and Cotton and Linen.
       Chase. A Glove has been offered by the Gentleman from Georgia and I beg leave to discharge my Promise to that Gentleman to answer his Arguments.
       My Position was this—that that Gentlemans System would end in the total destruction of American Liberty. I never shall dispute self evident Propositions.
       The present State of Things requires Reconciliation, or Means to carry on War. Intelligence We must have. We must have Powder and shot. We must support the Credit of our Money.
       You must have a Navy to carry on the War. You cant have a Navy says the Gentleman. What is the Consequence? I say, that We must submit.
       
       G.B. with 20 ships can distroy all our Trade, and ravage our sea Coast—can block up all your Harbours—prevent your getting Powder. What is the Consequence? That We should submit. You cant trade with nobody, you must trade with Somebody. You cant trade with any Body but G.B.—therefore I say We must submit. We cant trade with foreigners, the Gentleman said. The whole Train of his Reasoning proved that We must break our whole Association as to Exports and Imports. If We trade with G.B. will she furnish us with Powder and Arms.
       Our Exports are about 3 Millions. Would B. permit us to export to her, and receive Cash in return? It would impoverish and ruin G.B. They will never permit a Trade on our Side without a Trade on theirs!
       Gentn. from N. York, would not permit Tobacco and Naval Stores to be sent to G.B.—nothing that will support their naval Power or Revenue. But will not this break the Union? Would 3 Colonies stop their Staple when the other Colonies exported theirs.
       1500 Seamen are employed by the Tobacco Colonies—125 Sail of british Ships.
       But you may drop your Staple, your Tobacco. But it is difficult to alter old Habits. We have a great Number of female Slaves, that are best employed about Tobacco. N.C. cannot, will not give up their Staple.
       The Gentleman from G. was for trading with G.B. and all the World. He says We cant trade with any Nation but Britain, therefore We must trade with B. alone.
       What Trade shall we have, if We exclude B., I., W.I., british and foreign. Eastern Provinces may carry it on with a small Fleet, if their Harbours were fortified. Southern Colonies cannot. Eastern Colonies cant carry on their Trade to that Extent without a naval Power to protect em not only on the Coast but on the Ocean, and to the Port of their Destination. The same force, that would assist the Eastern Colonies, would be of little service to us in summer Time. It must be a small, narrow and limited Trade.
       The best Instrument We have is our Opposition by Commerce. If We take into Consideration G.B. in all her Glory—Commons voted 18.18.20 milions last War, 80,000 seamen, from her Trade alone. Her strength is all Artificial—from her Trade alone.
       Imports from G.B. to the united Colonies are 3 Millions per annum—15 Millions to all the World—1/5th. 3/4 is british Manufactures.
       A Thousand british Vessells are employed in American Trade. 12 Thousand Sailors—all out of employ. What a Stroke! I dont take into view Ireland or W. Indies.
       
       Colonies generally indebted about one years Importation. The Revenue of Tobacco alone half a Million, if paid. North Britain enter less than the Quantity and dont pay what they ought. It employs a great Number of Manufacturers. Reexported abroad is a Million. It is more. 80,000 Hdds. are reexported and pays british Debts. The Reexport employs Ships, Sailors, Freight, Commissions, Insurance.
       Ireland. The flaxseed 40,000£ st. Linen brought 2,150000£ from I. to England. Yard 200,000. Ireland can raise some flaxseed, but not much.
       W. Indies. Glover, Burk, and other Authors. They depend for Indian Corn and Provisions, and Lumber, and they depend upon Us for a great Part of the Consumption of their Produce. Indian Corn and Fish are not to be had but from the Colonies, except Pilchards and Herrings. Jamaica can best provide for her Wants, but not entirely. Ireland can send em Beef and Butter but no Grain. B. can send em Wheat, Oats not Corn, without which they cannot do.
       Stop Rum and Sugar, how do you affect the Revenue and the Trade?
       They must relax the Navigation Act to enable foreign Nations to supply the W. Indies. This is dangerous as it would force open a Trade between foreigners and them.
       Britain can never support a War with Us, at the Loss of such a valuable Trade.
       Affrican Trade dependent upon the W. India Trade.—700,000£.
       25,000 Hdds. of Sugar are imported directly into these Colonies and as much more, from Britain, manufactured.
       Jamaica alone takes 150,000£ st. of our Produce.
       National Debt 140,0000, ten Millions the Peace Establishment. 20 Million the whole Current Cash of the Nation. Blackstone. I never read any Body that better understood the subject. For the State of the Revenue, He calculates the Taxes of Ireland and England.
       Taxes of B. perpetual and annual. Funds three—the Aggregate, general and South Sea. Taxes upon every Article of Luxuries and Necessaries. These funds are mortgaged for the civil List 800,000 as well as the Interest of the Debt.
      
      
       
        
   
   Thus in MS. JA may have meant to write “18 or 20 millions.” The erratic punctuation and capitalization in this paragraph make it impossible to follow Chase’s thought with certainty, and the editors’ slight regularization of the passage may not be absolutely correct.


       
       
        
   
   Thus in MS. CFA corrects to “one hundred and forty millions.”


       
      
      

      Octr. 25th. 1775. Wednesday.
      
      
       Mr. Duane told me at the Funeral of our late virtuous and able President that he, Mr. Duane, had accustomed him self to read the Year Books. Mr. De Lancey who was Chief Justice of N. York he said advised him to it, as the best Method of imbibing the Spirit of the Law. De Lancey told him that he had translated a Pile of Cases from the Year Books, altho he was a very lazy Man.
       Duane says that Jefferson is the greatest Rubber off of Dust that he has met with, that he has learned French, Italian, Spanish and wants to learn German.
       Duane says, he has no Curiosity at all—not the least Inclination to see a City or a Building &c.
       That his Memory fails, is very averse to be burthened. That in his Youth he could remember any Thing. Nothing but what he could learn, but it is very different now.
       Last Evening Mr. Hewes of N. Carolina, introduced to my Namesake and me, a Mr. Hog from that Colony, one of the Proprietors of Transylvania, a late Purchase from the Cherokees upon the Ohio. He is an associate with Henderson who was lately one of the Associate Judges of N. Carolina, who is President of the Convention in Transylvania.
       These Proprietors have no Grant from the Crown nor from any Colony, are within the Limits of Virginia and North Carolina, by their Charters which bound those Colonies on the South Sea. They are charged with Republican Notions—and Utopian Schemes.
      
      
       
        
   
   “This Ev’ning the honble. Peyton Randolph Esqr. late President of the Congress died suddenly of a paryletick fit at the house of Mr. Henry Hill near Schuylkill” (R. T. Paine, Diary, MHi, 22 Oct. 1775; see also Samuel Ward to Henry Ward, 24 Oct., in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:240). Next day (Monday) Congress appointed a committee “to superintend the funeral,” which took place on Tuesday the 24th, with Jacob Duché delivering a sermon at Christ Church and the entire Congress attending as mourners.


       
       
        
   
   Though this is the first mention of Jefferson in JA’s Diary, it by no means implies that the two men were unacquainted. They had served together in Congress for about six weeks in the preceding summer and had been colleagues on one important committee, that which prepared a reply to Lord North’s conciliatory proposal in July 1775; see Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:225–233, and notes there. But since JA kept no diary during that session, we do not have his first impressions of the Virginia delegate whose career was to be so closely entwined with his own.


       
       
        
   
   James Hogg had just arrived as a “delegate” representing the Transylvania Company, which, having purchased a vast tract of land from the Cherokee Indians, was endeavoring to establish a fourteenth colony in what is now Kentucky and Tennessee. Hogg’s very interesting report on his “embassy” to Philadelphia is printed in Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:543–546; see especially col. 544 on his meeting with “the famous Samuel and John Adams.” See also additional references in a footnote on the present entry as printed by Burnett in Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:210, under the erroneous date of 28 Sept.—an error that must be nearly unique in this invaluable work but that is attributable to the inconspicuousness of the date headings in JA’s Diary as printed by CFA.


       
      
       

      Notes of Debates in the Continental Congress 1775. Octr. 27.
      
      
       R. R. Livingston. Cloathing will rise tho Provisions will fall. Labourers will be discharged. One Quarter Part of R. Island, N. York, and Pensylvania depend upon Trade, as Merchants, Shopkeepers, Shipwrights, Blockmakers, Riggers, Smiths, &c. &c. &c.
       The 6 Northern Colonies must raise 9 millions of Dollars to support the Poor.
       This Vote will stop our Trade for 14 months, altho it professes to do it only to the 20th of March. For the Winter when the Men of War cannot cruise upon the Coast is the only Time that We can trade.
       Wealthy Merchants, and monied Men cannot get the Interest of Money.
       More Virtue is expected from our People, than any People ever had. The low Countries did not reason as We do about speculative opinions, but they felt the oppression for a long Course of Years, rich and poor.
       Zubly. Concludes that the Sense and Bent of the People, is vs. stopping Trade by the Eagerness with which they exported before the 10th. of September.
       We cant get Intelligence, without Trade. All that are supported by Trade, must be out of Business.
       Every Argument which shews that our Association will materially affect the Trade of G.B. will shew that We must be affected too, by a Stoppage of our Trade.
       G.B. has many Resources. I have bought 2 Barrells of Rice in Carolina for 15s. and Negro Cloth was 3s. instead of 18d.
       The W. Indies will get supplies to keep soul and Body together. The ingenious Dutchmen will smuggle some Indian Corn from America.
       Is it right to starve one Man because I have quarelled with another. I have a great Scruple whether it is just, or prudent. In Decr. 1776, We shall owe between 20 and 30 Millions of Money.
       J. Rutledge. Am for adhering to the Association and going no further. The Non Export, in Terrorem—and generally agreed.
       The Consequences will be dreadfull, if We ruin the Merchants.
       Will not the Army be supplied if Vessells go from one Province to another.
       We may pass a Resolution that no live Stock shall be exported.
      
      
       
        
   
   First entry in booklet “25” as numbered by CFA (our D/JA/25). This is a memorandum book with red-brown leather covers containing a handful of scattered entries in 1775–1776, the last being dated 13 Oct. 1776, followed by notes on French grammar and vocabulary and a list of Philadelphia ad­dresses of delegates to the Continental Congress.


        
   
   The present entry concludes JA’s notes of debates in committee of the whole on American trade. See 4, 5, 12, 13, 20, 21 Oct., above.


       
       
        
   
   MS: “Dollars”—an obvious inadvertence.


       
       
        
   
   Congress sat again on 31 Oct. as a committee of the whole on the state of American trade and agreed to “certain resolutions.” Three of these were adopted and the rest deferred on 1 Nov. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:314–315; see also an earlier version of the committee’s report, same, p. 292–293).


       
      
      

      1775. Octr. 29. Sunday.
      
      
       Paine brought in a large Sample of Salt Petre, made in this City, by Mr. Ripsama. It is very good, large and burns off, when laid upon a Coal like moist Powder. I tried it.
       Heard Mr. Carmichael, at Mr. Duffils, on “Trust in the Lord and do good, so shall you dwell in the Land and verily thou shallt be fed.”
      
      

      Notes of Debates in the Continental Congress 1775. Octr. 30th. Monday.
      
      
       Ross. We cant get Seamen to man 4 Vessells. We could not get Seamen to mann our Boats, our Gallies.
       Wythe, Nelson, and Lee for fitting out 4 Ships.
      
      
       
        
   
   From D/JA/25, which then has a gap until 24 Jan. 1776. The present fragment is from a debate on resolutions, agreed to this day, to fit out four armed vessels for Continental service. Another resolution added JA to the committee to execute this business. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:311–312, and entry of 7 Oct. and note, above.


       
      
     